Citation Nr: 0214891	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  97-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of shrapnel wound to the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from December 8, 1942 to 
January 14, 1943 and from February 1943 to March 1946. 

Historically, the veteran is service connected for shell 
fragment wounds to the left leg and second finger of the 
right hand.  Service connection for residuals of a shrapnel 
wound of the left eye (hereinafter left eye disability) was 
previously denied by the RO in 1986, and the denial affirmed 
by the Board in a September 1987 decision.

A petition to reopen the claim was denied by the RO in July 
1992.  The veteran appealed and was afforded a hearing before 
a Member of the Board in May 1993.  The Board then issued a 
decision in July 1993, in which it found no new and material 
evidence had been submitted to reopen the claim.  The veteran 
appealed that decision to the U.S. Court of Veterans Appeals 
(known as the U.S. Court of Appeals for Veterans Claims as of 
March 1, 1999) (Court).  In an April 1995 Order, the Court 
affirmed the Board's decision.

This appeal arises from a July 1996 rating decision which 
held that new and material evidence had not been submitted to 
reopen a claim for left eye disability.  In his May 1997 
substantive appeal (VA Form 9), the veteran requested 
hearings at the local RO and before the Board.  In January 
1998, the veteran was afforded a hearing before a hearing 
officer at the RO.  In a subsequent statement dated in 
September 1998, the veteran notified the RO that he no longer 
wanted a Board hearing.

When this appeal was first before the Board in January 1999, 
the case was remanded for the RO to consider the claim in 
light of Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)).  In a January 1999 supplemental statement 
of the case, the RO reaffirmed the denial of the veteran's 
petition to reopen his claim.  Copies of transcripts of all 
hearings are contained in the claims folder.
FINDINGS OF FACT

1. In a July 1993 decision, the Board found no new and 
material evidence had been submitted to reopen the 
veteran's claim for service connection for residuals of 
shrapnel wound to the left eye.  In an April 1995 Opinion, 
the Court affirmed the Board's July 1993 decision.

2. Evidence received since the July 1993 Board decision is 
either duplicative or cumulative of evidence previously of 
record or does not bear directly and substantially on the 
matter under consideration.


CONCLUSIONS OF LAW

1. The July 1993 Board decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1104 (1993). 

2. No new and material evidence has been received since the 
July 1993 Board decision to reopen the veteran's claim of 
entitlement to service connection for residuals of 
shrapnel wound to the left eye. 38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, 7104 (West 1991 and Supp. 2002); 38 C.F.R. § 
3.303, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000..

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

In this regard, the Board notes that by virtue of the rating 
decisions, statement of the case, and supplemental statements 
of the case, as well as other notices issued during the 
pendency of this appeal, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and the basis for denial of the claim. Hence, the 
veteran has been notified of what is needed to substantiate 
the petition to reopen.  In addition, the veteran and his 
representative have had the opportunity to address the change 
in the law effected by the Hodge decision, supra.

The new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim. 66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, these specific provisions are 
applicable only to claims filed on or after August 29, 2001, 
and are thus inapplicable to this case.  See 66 Fed. Reg. at 
45,620.
Finally, the veteran has had ample opportunity to present 
evidence and has presented numerous arguments in support of 
his claim in this regard.  Therefore, there is no indication 
that the Board's present review of the claim, to include 
consideration of the VCAA and its implementing regulations in 
the first instance, will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As a jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board must initially determine if there is new and material 
evidence before proceeding to the merits of the claim.

Analysis

In general, prior Board decisions are final, thus the July 
1993 Board decision, which subsumes the underlying RO 
decision, is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  
Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  Under 38 U.S.C.A. § 5108 (West 1991), if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision- 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the claim 
to reopen fails on that basis and no further analysis of the 
evidence is required. Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends. 38 C.F.R. § 3.156.  

Finally, if new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5103A (West Supp. 2002) has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (here, the Board 's July 1993 
denial) in determining whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment. 66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

The July 1993 final Board decision confirmed the RO's denial 
of the veteran's petition to reopen his claim, and this 
decision was affirmed by the Court's April 1995 Opinion.

Additional  evidence received since the Board's final July 
1993 decision includes: a letter dated in March 1996 from Dr. 
Brassel; a VA examination dated in May 1996; Statement from 
Dr. Tanenbaum, including comments by Dr. Charles Mayron, 
dated in April 1997; a VA Form 9 dated in May 1997; a 
transcript of a Hearing at the RO in January 1998; a 
Statement from Dr. Brassel dated in January 1998; an Award 
Letter dated in August 1946 of an award of 10 percent 
disability for shrapnel scar, left leg, anterior, and second 
finger right hand scar; a VA Form 21-4138 Statement in 
Support of Claim dated in April 1998; a March 1998 Statement 
of Accredited Representative in an Appealed Case; a December 
1998 Written Brief Presentation; the veteran's Rebuttal 
Statement received in February 1999; a newspaper clipping 
titled "Corp. Rukat Is Awarded Bronze Star" received in 
January 1999; an Appeal Letter dated in September 1999 from 
the veteran; a Form 646, ' dated in September 2002, and a 
Written Brief Presentation dated in October 2002.

After review of the claims folder and the newly submitted 
evidence, the Board finds that there is no new and material 
evidence to reopen the veteran's claim for service connection 
for left eye disability.

Initially, the Board notes that duplicate evidence is by 
definition not new and material.  Considering the above 
evidence in turn, the March 1996 letter and January 1998 
statement from Dr. Brassel essentially duplicate information 
contained in prior statements from Dr. Brassel that were 
considered by the Board in its July 1993 decision.  They 
essentially repeat the veteran's reported history and ascribe 
the metallic foreign body in the veteran's optic nerve to an 
in service eye injury.  Although the statements relate to the 
mechanism of injury as resulting from an extremely high 
velocity fragment, such as an explosion, they do not bear 
directly and substantially on the issue in question, as to 
whether there was an in service left eye injury.  Similarly, 
a May 1996 VA examination, although new in the sense that it 
was not previously of record, is redundant in essentially 
duplicating diagnostic findings already of record.  May 1997 
VA Form 9 is likewise redundant in reiterating previously 
considered arguments;

An April 1997 statement from Dr. Tanenbaum is new in the 
sense that it was not previously of record prior to the July 
1993 Board decision.  It corroborates the opinions and 
findings of Dr. Brassel, already of record.  However, it is 
not material since it fails to bear directly on the 
underlying issue in this case, as to evidence that the 
metallic fragment originated during an in-service incident.  
Dr. Tanenbaum merely corroborates Dr. Brassel's opinion that 
it 'could be a service-related injury'.  The specific matter 
under consideration is whether the evidence shows that an eye 
injury occurred in service, not whether it 'could have' 
occurred, or whether the current disability could have 
resulted from such an injury.  These arguments were 
previously offered by various statements of Dr. Brassel's 
which were specifically considered and rejected in prior 
decisions, because they were predicated on the rejected 
history of shrapnel injury to the eye.

The transcript of a January 1998 RO Hearing includes 
testimony by the veteran that his truck was struck by a 
rocket in 1945, and he was thrown in the air among flying 
debris, and at that time, he reported eye damage to a medic 
who ascribed his eye complaints to dirt in the eye.  Though 
not an exact duplicate of prior testimony in his May 1993 
hearing before the Board, the veteran testified to 
essentially similar facts regarding treatment for eye 
complaints by a medic in service.  Thus, this evidence was 
previously considered and rejected in prior decisions, and as 
such, is not new and material evidence.  An August 1946 VA 
Award Letter for shrapnel injury to the left leg and right 
hand is duplicative.

The veteran has submitted numerous statements dated in April 
1998 VA Form 21-4138, March 1998 Statement of Accredited 
Representative, December 1998 Written Brief Presentation, 
February 1999 Rebuttal, a September 1999 Appeal Letter and 
September 2002 VA Form 646, which, though new in a sense, are 
not material since they do not bear directly and 
substantially on the specific matter in question, as to 
whether there was an in service eye injury.

Finally, the newspaper clipping is new in the sense that it 
was not previously of record.  However, it is not material 
because it does not bear directly on whether an injury 
occurred.  Significantly, no injuries of any kind are 
mentioned in the report of the veteran's acts of heroism.  
Thus it is not so significant that it merits consideration in 
order to fairly decide the merits of the claim.

The Board is sympathetic to the veteran's claims, but notes 
that in light of the above, none of the newly submitted 
evidence is evidence which bears directly and substantially 
on the specific matter under consideration, which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  

All evidence received since the July 1993 Board's decision 
has been reconsidered under the standards in Hodge which 
emphasizes the importance of the complete record for 
evaluation of the veteran's claim.  Hodge, 155 F.3d at 1363.  
In determining whether evidence is "new and material," the 
Board has presumed the credibility of the new evidence.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see 
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to 
be credible").

In conclusion, the Board finds that the evidence received 
since the July 1993 Board decision is not new and material 
within the meaning of 38 C.F.R. § 3.156(a). Accordingly, the 
claim is not reopened.


ORDER

The petition to reopen the claim of entitlement to service 
connection for a left eye disability is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

